Citation Nr: 0913629	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of compression fracture, T8.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The claim was denied by the 
Board in a July 2007 decision.  Thereafter, the Veteran 
appealed to the Court of Appeals for Veterans Claims (Court).  
In March 2008, a Joint Motion for Remand was filed by the 
parties (the Secretary of VA and the Veteran), and the Motion 
was granted by the Court in March 2008.  Subsequently, in 
July 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review.   

The Board observes that, with his informal hearing 
presentation, the Veteran's representative submitted argument 
with regard to a claim of entitlement to service connection 
for a lumbar spine disorder secondary to the issue on appeal.  
Such claim was denied in a June 2004 rating decision and was 
not appealed by the Veteran.  Generally, a claim which has 
been denied in an unappealed or final RO decision or an 
unappealed Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Therefore, the Board refers the issue of whether new 
and material evidence has been submitted to warrant reopening 
of the Veteran's secondary service connection claim to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Prior to September 26, 2003, residuals of compression 
fracture, T8 were manifested by range of motion of the 
thoracic spine with flexion to the toes, 90 degree bilateral 
rotation, and 30 degree bilateral flexion; and minimal 
superior endplate formation at D8 (T8), intact pedicles at 
every level, with minimal osteophyte formation at D9-D10 (T9-
T10). 

2.  From September 26, 2003 onward, the most severe symptoms 
of residuals of compression fracture, T8 are manifested by 
range of motion, as limited by pain, to flexion to 70 
degrees, extension to 20 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 20 degrees, right lateral 
rotation to 30 degrees, and left lateral rotation to 20 
degrees as limited by pain, and X-ray evidence of 
degenerative joint disease. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of compression fracture, T8 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2002), Diagnostic Code 5242 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 
.
Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  The Board notes that, in Pelegrini, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

The Veteran was sent a VCAA letter with regard to his 
original claim for service connection for residuals of 
compression fracture, T8 in December 2001, prior to the 
issuance of the August 2002 rating decision.  Additional VCAA 
letters were sent in April 2004 and September 2008.  

As for the Veteran's initial rating claim, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements of claim the Veteran must substantiate is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the Veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the Veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the September 2008 
letter advised the Veteran that he must show that his 
service-connected disability had increased in severity and of 
the evidence necessary to substantiate a disability rating 
and effective date, and this notice was followed by an SSOC 
in January 2009.  

Therefore, the Board finds that the defect with regard to the 
timing of notice as required by Dingess/Hartman was cured by 
subsequent readjudication.  Additionally, throughout the 
claims process, the Veteran has had a meaningful opportunity 
to participate effectively in the development of the claim.  
Moreover, the Veteran has not demonstrated how any defective 
notice has prejudiced him in the adjudication.  See Goodwin 
v. Peake, 22 Vet. App. 128 (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Thus, the Board finds that there has been no 
prejudice to the Veteran, and any defect in the timing of the 
notice has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  VA examination reports dated in June 
2002, April 2004, and November 2008, and an April 2003 
statement by Dr. NWG were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
Veteran has identified no additional, relevant records that 
VA needs to obtain for an equitable disposition of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected thoracic spine 
disability.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected residuals of compression 
fracture, T8.

The Veteran's service-connected residuals of compression 
fracture, T8 is assigned a 10 percent rating evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
The Veteran contends that his symptomology is worse than is 
contemplated under such rating, and that a higher rating 
should, therefore, be assigned.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the Veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2006).

However, as the Veteran's claim was pending at the time of 
both regulatory amendments, he is entitled to the application 
of the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, the most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  

The Board initially notes that the Veteran's disability of 
residuals of compression fracture, T8, is currently evaluated 
under Diagnostic Code 5293, intervertebral disc syndrome.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In the 
present case, the Board observes that the Veteran does not 
have a current diagnosis of intervertebral disc syndrome.  
Therefore, the Board has determined that the symptomatology 
of the Veteran's service-connected residuals of compression 
fracture, T8 are more appropriately evaluated under 
Diagnostic Code 5285, residuals of fracture of vertebra, 
prior to September 26, 2003 and under Diagnostic Code 5235, 
vertebral fracture or dislocation, General Rating Formula for 
Diseases and Injuries of the Spine, from September 26, 2003 
onward.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
As the Veteran was fully informed by the AOJ of the various 
Diagnostic Codes that may be applied in rating his back 
disability, the Board finds no prejudice to him in effecting 
this change to his rating evaluation.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

With the exception of intervertebral disc syndrome, the 
following criteria were applicable to rating the spine prior 
to the September 2003 regulation changes:

A 100 percent disability rating was warranted for residuals 
of a vertebra fracture with cord involvement, bedridden, or 
requiring long leg braces.  Residuals of a vertebra fracture 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) warranted a 60 percent 
disability evaluation.  In other cases, rating was in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings were 
not to be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  

Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warranted a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warranted a 60 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Favorable 
ankylosis of the dorsal (thoracic) spine warranted a 20 
percent disability rating, and unfavorable ankylosis of the 
dorsal spine warranted a 30 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5288 (2002).

Mild limitation of motion of the dorsal (thoracic) spine 
warranted a 0 percent disability rating.  Moderate limitation 
of motion of the dorsal spine warranted a 10 percent 
disability rating.  A 10 percent disability rating was also 
assigned for severe limitation of motion of the dorsal spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5242 (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating. 

A 10 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or forward flexion of the 
cervical spine greater than 30 degrees, but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees, but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees, but not greater than 335 degrees; 
or muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour; or 
vertebral fracture with loss of 50 percent or more of height. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic 
code.

Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion 
provided in this note are the maximum that 
can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for 
that individual, even though it does not 
conform to the normal range of motion stated 
in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's 
assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which 
the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin 
on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) 
always represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is to be rated as arthritis, 
degenerative, which is rated under Diagnostic Code 5003.  
Accordingly, traumatic arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

The following findings are relevant to the Veteran's thoracic 
spine.  The record does not reflect that the Veteran's 
cervical spine and lumbar spine symptoms are related to his 
service-connected thoracic spine disability.  Thus, to the 
extent the medical evidence discusses symptoms related to the 
Veteran's cervical spine and lumbar spine, such evidence is 
not addressed in the discussion below.  At the same time, the 
Board recognizes that some symptoms identified as due to the 
service-connected thoracic spine disability may be, in fact, 
due to disorders of the cervical and lumbar spine.  However, 
without an adequate basis in the record upon which to 
determine which symptoms are related to which disorder, the 
Board will consider all symptoms to be related to the 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the Veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  

The Veteran has had subjective complaints of mid-thoracic 
pain, causing paraspinal muscle spasm, difficulty lifting, 
non-restorative sleep, frequent constipation and migraines, 
and stiffness.  The Veteran has denied paresthesias, bowel or 
bladder symptoms, or weakness in the upper or lower 
extremities.    

Objectively, at the June 2002 VA examination, the Veteran had 
intact bilateral lower extremity sural saphenous, deep 
peroneal and superficial peroneal sensation, and patellar and 
Achilles tendon reflexes.  Strength was 5/5.  Straight leg 
raise was negative bilaterally.  Tenderness was found about 
the thoracic spine at T8, but there was no appreciable muscle 
spasm was noted.  Range of motion was to approximately 35 
degrees extension, 90 degrees bilateral rotation, and 30 
degrees bilateral flexion.  The report notes that the Veteran 
could bend and reach his toes, but the measurement of forward 
flexion was not documented in degrees.  Motion and sensation 
of the upper extremities was intact.  X-rays showed minimal 
superior endplate formation at D8 (T8) and intact pedicles at 
every level, with minimal osteophyte formation at D9-D10 (T9-
T10). 

The April 2004 VA examiner found forward flexion to 80 
degrees, extension to 20 degrees with mild pain, and lateral 
rotation with mild pain to 50 degrees bilaterally.  The 
examiner diagnosed mid-back pain with no neurological 
sequelae; reproduction of pain upon paravertebral muscle 
palpation with no spinal tenderness.  

At the November 2008 VA examination, the examiner documented 
flare-ups resulting in mild functional impairment and 
occurring every two to three weeks.  She found tenderness of 
the sacrospinalis, but no spasm or resulting abnormal gait or 
spinal contour, although she did note some lumbar flattening.  
No ankylosis was found.  Range of motion was flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
flexion to 30 degrees, and right and left lateral rotation to 
30 degrees.  Pain was noted at 70 degrees flexion, 20 degrees 
left lateral flexion, and 20 degrees left lateral rotation.  
The examiner found no further limitations due to fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
diagnosed degenerative joint disease of the thoracic spine.      

As indicated above, the rating criteria in existence prior to 
September 26, 2003 must be applied to the Veteran's 
disability before that date.  The Board notes that the record 
contains no objective evidence that is identified by 
competent medical authority as being representative of 
arthritis, ankylosis, or intervertebral disc syndrome prior 
to September 26, 2003.  Therefore, Diagnostic Codes 5003, 
5010, 5286, and 5293 are not applicable to this period.  

Under Diagnostic Code 5285, residuals of fracture of 
vertebra, the Veteran's disability does not warrant a 100 
percent rating, as there is no cord involvement, he is not 
bedridden, and he does not use leg braces.  He is also not 
entitled to a 60 percent rating as he does not have abnormal 
mobility requiring a neck brace.  At his June 2002 VA 
examination, his range of motion was normal and, although he 
complained of muscle spasm, no muscle spasm was appreciated 
upon objective examination; therefore, he is not entitled to 
a 10 percent rating under Diagnostic Code 5285 in accordance 
with range of motion criteria for the dorsal spine under 
Diagnostic Code 5291.    

The Board observes that what constitutes a demonstrable 
deformity was not defined under Diagnostic Code 5285.  
However, resolving any reasonable doubt in the Veteran's 
favor, the Board concludes that, based on the minimal 
superior endplate formation, compression, and osteophyte 
formation shown in X-rays at his June 2002 VA examination, 
the Veteran has a disability equivalent to that caused by a 
demonstrable vertebral deformity.  Therefore, the criteria 
for a 10 percent rating, but no higher, under the pre-
revision Diagnostic Code 5285 have been met.  

The disability rating assigned from September 26, 2003 will 
be the more favorable of Diagnostic Code 5285 or Diagnostic 
Code 5235, vertebral fracture or dislocation, under the 
General Formula.  In this regard, the Board notes that the 
medical evidence of record indicates that the Veteran does 
not experience flexion of the thoracolumbar spine to less 
than 60 degrees; combined range of motion of the 
thoracolumbar spine of less than 120 degrees; muscle spasm or 
guarding severe enough to result in an abnormal gait; 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; or ankylosis.  Therefore, the Board 
determines that the Veteran's symptomology warrants a 10 
percent rating, but no higher, under the General Formula for 
Rating the Spine, as well. 

However, although evaluation under the revised criteria does 
not result in a higher rating evaluation for the Veteran's 
disability, the Board observes that the Veteran's 
symptomology is expressly addressed in the revised rating 
criteria.  Specifically, the record shows that the Veteran 
has experienced thoracic and paraspinal tenderness and 
limitation of motion of his spine.  Such symptoms are 
explicitly contemplated in a 10 percent rating under the 
revised criteria; therefore, the Board determines that the 
Veteran's disability is more accurately evaluated under 
Diagnostic Code 5235 for vertebral fracture or dislocation 
after September 26, 2003 than under pre-revision Diagnostic 
Code 5285.  

The Board has considered the Veteran's subjective complaints 
of weakness in his upper limbs and occasional numbing and 
tingling in his lower extremities.  However, no neurological 
symptoms associated with the service-connected thoracic spine 
disability have been documented.  Thus, the Board finds that 
separate evaluation of the Veteran's disability in reference 
to neurological sequelae is not warranted.  Additionally, as 
the Veteran's arthritis and limitation of motion due to his 
thoracic spine disability is contemplated under the assigned 
Diagnostic Code 5242, a separate rating under Diagnostic 
Codes 5003 0r 5010 is not appropriate.  Further, no medical 
evidence demonstrates that pain, weakness, fatigue, lack of 
endurance, or incoordination result in greater limitation of 
function than described above, so as to warrant assignment of 
a higher rating due to such factors.  See Deluca. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's service-connected disability so as to warrant 
consideration of alternate rating codes.   
    
The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected 
residuals of compression fracture, T8.  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of the 
severity of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   

Based on the above, the Board finds that a preponderance of 
the evidence is against a rating in excess of 10 percent for 
service-connected residuals of compression fracture, T8.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in 
excess of 10 percent for service-connected residuals of 
compression fracture, T8.  Therefore, his claim must be 
denied.

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected residuals of compression 
fracture, T8 present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).    





ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of compression fracture, T8, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


